RESOLUCIÓN.
La Corte.
Los demandantes y apelados presentaron una. moción solicitando que se desestimara la apelación inter-puesta por los demandados, 1°., porque no se les había entre-gado copia de la transcripción como dispone el artículo 299 del Código de Enjuiciamiento Civil, enmendado en - 9 de mar-zo de 1911, y 2°., porque los apelantes no remitieron a este Tribunal Supremo el pliego de excepciones y la exposición del caso que se exigen por el citado artículo.
Los autos demuestran que con posterioridad a la presen-*1009tación de la moción y con anterioridad a la vista de la misma, los apelantes enviaron a los apelados una copia del récord de la apelación. En tal virtud no cabe desestimar el recurso por el primero de los fundamentos alegados. Véanse las resoluciones de esta corte en los casos de García Nazario v. The American Railroad Company of Porto Rico, y Hernández v. The American Railroad Company of Porto Rico, decididos el 10 de octubre actual.
Tampoco cabe desestimar el recurso por el segundo de los fundamentos aducidos, porque si bien es cierto que no se han elevado ningún pliego de excepciones ni ninguna exposición del caso, también es cierto que la apelación se interpuso contra una sentencia dictada sobre las alegaciones y que el lega-jo de la sentencia cuya copia certificada, junta con la del es-crito estableciendo el recurso constituye la transcripción, está compuesto por la demanda, la contestación, la moción para que se dicte sentencia sobre las alegaciones y la sentencia dictada,' según certificación del secretario' del distrito.
Interpretar el párrafo primero del articulo 299 del Código de Enjuiciamiento Civil, enmendado en 1911, en el sentido de que -en todos los recursos de apelación deban elevarse- un plie-go de excepciones y úna exposición dél caso, cuando la reali-dad demuestra que hay asuntos en que tales documentos no existen, ni son necesarios, sena absurdo. El primer párrafo citado debe relacionarse con los otros que contiene dicho artí-culo y especialmente con el último en el que se establece que “constituirá el récord de úna apelación, la certificación qué librará el secretario del tribunal a quo> o los abogados de las partes, del legajo 'de la sentencia y de la notificación de la ape-lación. ” - ' . ■
La moción se desestima.
. Desestimada la moción. -
Jueces concurrentes: 'Sres. Asociados • MacEeary,'Wolf,' del Toro y Aldrey.
El Juez Presidente Sr. Hernández, no tomó parte én la resolución de este caso.